Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  February 14, 2022 has been entered.
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed February 14, 2022 is acknowledged.
-	Claim(s) 1, 3, 4, 8, 10, 11, 13, 14, 16 is/are amended
- 	Claim(s) 2, 5-7, 9, 12, 15, 17, 18 is/are canceled
-	Claim(s) 1, 3, 4, 8, 10, 11, 13, 14, 16 is/are pending in the application.
After Examiner’s Amendment
-	Claim(s) 1, 3, 4, 8, 10, 11, 13, 14, 16 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Examiner respectfully withdraws the objection to the drawings.  Applicant’s amendment has rendered the objection moot.

	Specification
Examiner acknowledges Applicant’s amendment to the specification.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Chen Le (#79818) on February 23, 2022.

The application has been amended as follows: 

Claim 3, lines 4-5 replace “taking the frequency of the clock scan signal output by the row drive chip” with “taking a frequency of a clock scan signal output by a row drive chip”
Claim 10, lines 2-3 replace “take the frequency of the clock scan signal output by the row drive chip” with “take a frequency of a clock scan signal output by a row drive chip”
Claim 14, lines 2-3 replace “take the frequency of the clock scan signal output by the row drive chip” with “take a frequency of a clock scan signal output by a row drive chip”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention (claim 1 as representative of the independent claims) recites “A method for driving a display panel, comprising: receiving, by a main control of the display panel, an image data signal from a timing controller, and extracting a data output control signal from the image data signal, and detecting a frequency of a data output control signal as a first frequency when data is transmitted for the display panel; 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including when detecting that a duration time of the data output control signal in a low level exceeds a set value, determining that it is in an idle time of the display panel, wherein the data is not transmitted in the idle time of the display panel. continuing to detecting a frequency of the data output control signal as a second frequency in the idle time of the display panel; determining a frequency of a polarity control signal according to the first frequency and the second frequency, and generating the polarity control signal according to the determined frequency of the polarity control signal to drive the display panel.	
Independent claims 8 and 13 recite similar allowable subject matter.

Applicant has argued these features in the Remarks dated February 14, 2022 on page 9.  These features find support at least at figure 1 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1, 3, 4, 8, 10, 11, 13, 14, 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al, U.S. Patent Publication No. 2003/0128177 (driving method of liquid crystal paragraph 0078 where polarity signal is generated in accordance with horizontal and vertical synchronization signals), Kim et all, U.S. Patent Publication No. 2004/0239602 (driving liquid crystal paragraph 0018 where polarity inversion signal is generated according to horizontal and vertical synchronization signals), Hada et al, U.S. Patent Publication No. 2005/0212744 (paragraphs 0099-0107 and figure 8).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625